DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of U.S. patent application Ser. No. 14/930,167, filed Nov. 2, 2015, which is a continuation of U.S. patent application Ser. No. 13/823,060, filed Mar. 13, 2013, now U.S. Pat. No. 9,301,769, which is a 371 of International Application No. PCT/IE2012/000011 filed Mar. 9, 2012, which claims priority from U.S. Provisional Application No. 61/450,810, filed Mar. 9, 2011 and U.S. Provisional Application No. 61/552,130, filed Oct. 27, 2011, is acknowledged.
 
Claim Objections
Claim 20 is objected to because of the following informalities: a period at the end of the sentence is missing. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-9, 12-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huffmaster (US 2005/0038447, which is cited in the Information Disclosure Statement filed on 10/18/19) in view of Rapaport et al. (US 2010/0318178, which is cited in the Information Disclosure Statement filed on 04/16/19) and further in view of Bose et al. (US 2006/0058838, which is cited in the Information Disclosure Statement filed on 04/16/19).
 
Referring to claim 1, Huffmaster discloses a method of removing clot from a vessel (Figs. 1-6 and claims 23-24), the method comprising: delivering a clot retrieval device 10 (Figs. 1-2 and para [0013]) across the clot 20, wherein the clot retrieval device comprises: an outer body 16 or 116 (Figs. 3 and 5. Fig. 5 is reproduced and annotated below) extending along a longitudinal axis, wherein the outer body comprises a first scaffolding section, a second scaffolding section hingedly connected distal of the first scaffolding section (see annotated figure below); and expanding the clot retrieval device (Fig. 5 and para [0014]); and urging, by the expanding of the first and second scaffolding sections, at least a portion of the clot therebetween and into the clot reception space (Fig. 1. Para [0031]: “This configuration may be desirable by allowing device 110 to capture a clot within basket region 116 while decreasing the possibility that the clot will pass out of the other end of basket region 116.”)

    PNG
    media_image1.png
    622
    742
    media_image1.png
    Greyscale

 Again referring to claim 1, Huffmaster discloses the invention substantially as claimed except for disclosing (1) an inner body having a collapsed delivery configuration and an expanded deployed configuration; the outer body at least partially overlying the inner body and the first and second scaffolding sections of the outer body being expandable to a radial extent which is greater than the radial extent of the inner body in the deployed configuration to define a clot reception space between the inner and outer bodies; and (2) the second scaffolding section hingedly connected distal of the first scaffolding section.

Again referring to claim 1, as to (1), however, in the same field of endeavor, which is a clot retrieval device for removing clot from a blood vessel, Rapaport discloses a cylindrical and tubular inner expandable body 420 located inside an outer expandable body 20 to provide perfusion (paragraph [0095]). Fig. 8, which is reproduced below, of Rapaport’s drawings shows the outer body at least partially overlying the inner body and the outer body being expandable to a radial extent which is greater than the radial extent of the inner body in the deployed configuration to define a clot reception space between the inner and outer bodies for receiving clot 440. Examiner notes that one of ordinary skill in the art would understand that a large clot would block the lumen of the expandable body 116 of the device of Huffmaster. A total blockage of the lumen of the expandable body 16 or 116 will prevent the supply of oxygenated blood to the organs located from the downstream of the blockage site (Huffmaster: para [0003]: “If the partially or completely occluded vessel feeds blood to sensitive tissue such as, the brain, lungs or heart, for example, serious tissue damage may result.”) In light of the disclosures above, it 

    PNG
    media_image2.png
    314
    573
    media_image2.png
    Greyscale

Still referring to claim 1, as to (2), however, in the same field of endeavor, which is a clot retrieval device for removing clot from a blood vessel, Bose discloses (Figs. 4A and 5. Fig. 5 is reproduced below), “According to another embodiment, a flex region or spring region 168 (FIG. 5) (which may comprise one or more "S" shaped curves or other shapes designed to provide flexibility while maintaining adequate column strength) may be provided at the junction between adjacent longitudinal strut members or standards 150. In both instances, such flex regions 164, 168 are advantageous in that they allow the thromboembolic receiver 146 to better track and follow tortuous vessels without sacrificing needed column strength.” (]0058]). In view of Bose's teaching, it would have been obvious to one of ordinary skill in the art to have provided flex regions as suggested by Bose along the length of connection members 114a and 114b and between two adjacent section of the outer body 16 or 116 of Huffmaster so that it too would have the same advantage.

    PNG
    media_image3.png
    590
    567
    media_image3.png
    Greyscale

 
Referring to claim 2, the modified device of Huffmaster discloses the method of claim 1, wherein the outer body 16 or 116 further includes a third scaffolding section positioned between the first scaffolding section and the second scaffolding section, wherein the third scaffolding is hingedly connected distal of the first scaffolding section (Para [0019]: “The number, arrangement, and configuration of loops 24 may vary. For example, basket region 16 may include two or more, three or more, four or more, five or more, and so forth sets of loops 24.” Examiner notes that two loop would form a section, thus, 6 loops would form three sections.)
 
Referring to claim 5, the modified device of Huffmaster discloses the method of claim 1, wherein a diameter of the first and second scaffolding sections of outer body 16 or 116 in the deployed configuration are each between 2 and 18 times larger than a diameter of the first and second scaffolding sections in the collapsed delivery 

Referring to claim 6, the modified device of Huffmaster discloses the method of claim 1, wherein each of the first and second scaffolding sections comprise a plurality struts in the form of closed cells (The annotated figure above shows each scaffolding section has two closed cells. The two closed cells are formed by intersection of 24 with 14a and 14b (Fig. 3) or 124 with 114a and 114b).  

Referring to claim 7, the modified device of Huffmaster discloses the method of claim 1, further comprising: inhibiting migration of the clot into the inner body to allow a flow of blood through the inner body in the expanded deployed configuration (Attention is directed to Fig. 8 of Rapaport reference, which is reproduced above. The figure shows that the inner body 20 (lead line 420) inhibiting migration of the clot 440 through the inner body.)
 
Referring to claim 8, Huffmaster discloses a method of removing clot from a vessel (Figs. 1-6 and claims 23-24), the method comprising: delivering a clot retrieval device across the clot (Figs. 1-2 and claims 23-24), wherein the clot retrieval device comprises: an outer body 16 or 116 extending along a longitudinal axis, wherein the outer body comprises a first independent scaffolding section, a second independent 

Again referring to claim 8, Huffmaster discloses the invention substantially as claimed except for disclosing (1) an inner body having a collapsed delivery configuration and an expanded deployed configuration, and the outer body being expandable to a radial extend greater than a radial extent of the inner body in the deployed configuration to define a clot reception space between the inner and outer bodies and (2) the second independent scaffolding section pivotally connected distal of the first scaffolding section.

Again referring to claim 8, as to (1), however, in the same field of endeavor, which is a clot retrieval device for removing clot from a blood vessel, Rapaport discloses a cylindrical and tubular inner expandable body 420 located inside an outer expandable body 20 to provide perfusion (paragraph [0095]). Fig. 8, which is reproduced above, of Rapaport’s drawings shows the outer body at least partially overlying the inner body and the outer body being expandable to a radial extent which is greater than the radial extent of the inner body in the deployed configuration to define a clot reception space between the inner and outer bodies for receiving clot 440. Examiner notes that one of ordinary skill in the art would understand that a large clot would block the lumen of the expandable body 116 of the device of Huffmaster. A total blockage of the lumen of the If the partially or completely occluded vessel feeds blood to sensitive tissue such as, the brain, lungs or heart, for example, serious tissue damage may result.”). In light of the disclosures above, it would have been obvious to one of ordinary skill in the art at the time of applicant's invention to have provided an inner expandable member as suggested by Rapaport to the inside to the expandable body of Huffmaster to act as a perfusion conduit to supply oxygenated blood beyond the blockage location.

 Still referring to claim 8, as to (2), however, in the same field of endeavor, which is a clot retrieval device for removing clot from a blood vessel, Bose discloses (Figs. 4A and 5. Fig. 5 is reproduced above), “According to another embodiment, a flex region or spring region 168 (FIG. 5) (which may comprise one or more "S" shaped curves or other shapes designed to provide flexibility while maintaining adequate column strength) may be provided at the junction between adjacent longitudinal strut members or standards 150. In both instances, such flex regions 164, 168 are advantageous in that they allow the thromboembolic receiver 146 to better track and follow tortuous vessels without sacrificing needed column strength.” (]0058]). In view of Bose's teaching, it would have been obvious to one of ordinary skill in the art to have provided flex regions as suggested by Bose along the length of connection members 114a and 114b and between two adjacent sections of the outer body 16 or 116 of Huffmaster so that it too would have the same advantage.

Referring to claim 9, the modified device of Huffmaster discloses the method of claim 8, wherein the outer body further includes a third independent scaffolding section positioned between the first and the second independent scaffolding sections, wherein the third scaffolding is pivotally connected distal of the first and the second independent scaffolding sections (Huffmaster: para [0019]: “The number, arrangement, and configuration of loops 24 may vary. For example, basket region 16 may include two or more, three or more, four or more, five or more, and so forth sets of loops 24.” Examiner notes that two loop would form a section, thus, 6 loops would form three sections. In paragraph 19 above Examiner also proposed that one of ordinary skill in the art would provide a flex region between two adjacent sections.)  

Referring to claim 12, the modified device of Huffmaster discloses the method of claim 8 but fail to disclose wherein urging the clot in a direction along the longitudinal axis of the clot retrieval device includes deforming the clot. However, in the same field of endeavor, which is a clot retrieval device for removing clot from a blood vessel, Rapaport discloses (Figs. 1-8) the step of urging clot in a direction along the longitudinal axis of the clot retrieval device includes deforming the clot. Therefore, it would have been obvious to one of ordinary skill in the art to have suggested the surgeon to use this technique when the clot is larger than the proximal opening of the modified device of Huffmaster.

Referring to claim 13, the modified device of Huffmaster discloses the method of claim 8, wherein a diameter of the outer body in the deployed configuration is between 2 

Referring to claim 14, the modified device of Huffmaster discloses the method of claim 8, wherein each of the first and second independent scaffolding sections comprise a plurality of struts in the form of closed cells (please see the rejection of claim 6 above).

Referring to claim 15, the modified device of Huffmaster discloses the method of claim 8, further comprising: inhibiting migration of the clot into the inner body to allow a flow of blood through the inner body in the expanded deployed configuration (please see the rejection of claim 7 above).

Referring to claim 16, the difference between claim 1 and claim 16 lies in the fact that claim 16 further discloses that a portion of the clot between the first and second scaffolding sections into the clot reception space. Examiner notes that when the length of the clot as same as the length of the body 16 and 116 and when the modified device of Huffmaster (see rejection of claim 1 above) is expanded in a direction along the longitudinal axis of the clot then a portion of the clot between the first and second scaffolding sections into the clot reception space.

Referring to claim 18, the modified device of Huffmaster discloses the method of claim 16, wherein a diameter of the outer body in the deployed configuration is between 

Referring to claim 19, the modified device of Huffmaster discloses the method of claim 16, wherein each of the first scaffolding section and second scaffolding section comprise a plurality struts in the form of closed cells (please see rejection of claim 6 above).

Referring to claim 20, the modified device of Huffmaster discloses the method of claim 16, further comprising: inhibiting migration of the clot into the inner body to allow a flow of blood through the inner body in the expanded deployed configuration (please see rejection of claim 7 above).

Claims 3-4, 10-11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huffmaster in view of Rapaport et al. and Bose et al. as applied to claims 1, 8 and 16, respectively, above and further in view of  Razack (US 2010/0087850, which is cited in the Information Disclosure Statement filed on 04/16/19).

Referring to claims 3-4, 10-11 and 17, the modified device of Huffmaster discloses the method of claim 1 but fails to disclose wherein a distal end of the outer body 16 or 116 includes a distal capture net to capture at least some of the clot in the capture net. 

Again referring to claims 3-4, 10-11 and 17, however, In the same field of endeavor, which is a device for removing clot from a blood vessel, Razack discloses (Figs. 1-7) the clot scaffolding segment 16 include a net filter 12 to act as a fine filtration and to allow for blood passage therethrough. Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant's invention to have provided a net filter similar to the filter of Razack to the distal end of the device of Huffmaster to allow the surgeon to capture fine particles and perform perfusion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/TUAN V NGUYEN/Primary Examiner, Art Unit 3771